UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6081



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL L. SPENCE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
98-34, CA-02-3749)


Submitted:   March 6, 2003                 Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel L. Spence, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Daniel L. Spence seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude that Spence

has   not   made   a    substantial    showing   of    the    denial    of    a

constitutional right. See Miller-El v. Cockrell,              U.S.      , 2003

WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and   argument   would   not     aid    the

decisional process.




                                                                     DISMISSED




                                      2